*73The opinion of the court was delivered by
Red field, J.
Kimball Hadley, by his will, made certain bequests to his only son, Osman B. Hadley, and also to his wife, the defendant. Osman B. died some two years before the testator, and the question is submitted, whether the share given by the will to the son, became, by his decease before the testator, a lapsed legacy. The provision of the statute, ch. 49, § 28, does not reach this question, as the son died without issue. The general rule is well settled, that where the legatee dies before the testator, the legacy will lapse. 2 Redf. Wills, 484, § 50; Wms. Exrs. 1084. We discover nothing in this will that will take the case out of the general rule.
The judgment of the county court is therefore affirmed, and ordered to be certified to the probate court.